DISMISS and Opinion Filed January 27, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00175-CV

    BRIDGET PARSON AKA BRIDGET BROWN PARSON, Appellant

                                         V.

                            BECKY COLE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-01563-B

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      Appellant, a vexatious litigant subject to a prefiling order, filed this appeal

without an order from the local administrative judge granting her permission to

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.102. Accordingly,

we directed appellant to file a copy of the order granting her permission. See id. §

11.1035(b). Although we cautioned appellant that failure to comply within ten days

would result in dismissal of the appeal without further notice, more than ten days
      have passed and appellant has not responded. See id. We, therefore, dismiss

the appeal. See id.



                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE

210175F.P05




                                      –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRIDGET PARSON AKA                          On Appeal from the County Court at
BRIDGET BROWN PARSON,                       Law No. 2, Dallas County, Texas
Appellant                                   Trial Court Cause No. CC-15-01563-
                                            B.
No. 05-21-00175-CV         V.               Opinion delivered by Justice
                                            Schenck, Justices Osborne and
BECKY COLE, Appellee                        Partida-Kipness participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 27, 2022.




                                      –3–